Title: From Louisa Catherine Johnson Adams to John Adams, 17 October 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 17 Octbr. 1822
				
				I sent you from Philadelphia an odd volume of A Sketch of Old England which I wrote your name in and addressed to Quincy—The second was stolen from me but as their some good matter in the first and as it is a book in which there is no history to break it would be worth reading though it cannot rank as a perfect work in your collection—I shall soon send you the favorite of Nature which is said to be excellent—I have not perused it and therefore can give no opinion of my own either for or against the tide of popular opinion all I know is that it appears to have a moral tendency which is very much to its advantage—You and your brother have been at College some time and I account for your mutual silence by my knowledge of the labours attendant on a new term—From Charles I cannot expect to hear as I know that this is the trying year of the four and all his time must be devoted to the great and perhaps irksome duties of his career which I feel convinced he will get through much more easily than he at present contemplates although I am aware that many difficulties must cross his path—You on the contrary have passed all the dangers and many of the toils and will have ample leisure to correspond with me and thus afford me every information respecting you both which you know is so highly interesting to your Mother—On the subject of your visit to Washington I would advise a total silence to your Grand father and wait without any particular notice until the time arrives which will prevent any appeals from our purpose which George writes tells me have been threatened at Quincy—Your father is at present quite determined and I have no doubt will continue so—I am hurt by your long silence and cannot imagine to what to attribute it—If therefore you wish me to forgive you resume your old habits and be assured of the love and esteem of your Mother
				
					Louisa C Adams
				
				
			